Howe, J.
The only question in this case is presented by an exception, and is whether the parish of Red River is attached by law to the Eleventh or to the Eighteenth Judicial District.
The aci establishing the Eighteenth Judicial District and assigning (in anticipation) the parish of Red River thereto, was approved and became a law February 27, 1871.
The act to form a new parish, to be called the parish of Red River, was approved and became a law on the second of March, 1871, and by this act it is provided that the parish shall form a part of the Eleventh District.
The evident'presumption from these facts is that the legislative intention was changed, and that after having just assigned the parish in advance to the Eighteenth District the lawmaker afterwards saw fit to attach it to the Eleventh.
Judgment affirmed.
Rehearing refused.